DETAILED ACTION
This office action is in response to the amendments to the claims filed on 10 August 2021.  Claims 1, 7, 10, 19 – 25 and 28 – 30 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 10, 21 – 25 and 28 – 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 1, this claim recites the limitation “the impeller” in Line 20.  There is insufficient antecedent basis for this limitation in this claim.  For the purpose of prior art analysis, the phrase --the at least one impeller-- will be assumed instead.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10, 19 – 22, 25 and 28 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Roos (PG Pub US 20070145751 A1) in view of Veronesi (US Patent 5,289,068 A).

In Re Claim 1, the Figure 4 embodiment of Roos discloses A magnetic drive (paragraph [0064]: “magnetic coupler”), seal-less (there are no seals in the description of this embodiment in paragraph [0064]) pump (Abstract: “serving fluid pumping… function(s)”), comprising: a housing (3, 4 and barrier 36) having an inlet (2 or entrance to 10) and an outlet (3) (paragraph [0064] and Figure 4); at least one impeller (5) mounted for rotation within the housing; the at least one impeller (5) including a shaft (combination of 8 and central rod in Figure 4) and a plurality of blades (9) extending 
However, Roos is silent as to the details of the shaft.
Nevertheless, Veronesi discloses that the at least one impeller (17, 21) includes a shaft (19, 23, 11, 15) from which the plurality of blades (18, 22) extend; and wherein the shaft of the at least one impeller (17, 21) is hollow such that no component of the pump intersects a central axis about which the at least one impeller (17, 21) rotates (the center of shaft 11 is a hollow space 16, therefore no component of the pump intersects its central axis) (Column 4, Lines 19 – 55 and Figure 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the impeller shaft of Roos to be hollow as taught by Veronesi for the purpose of reducing weight of the apparatus.

In Re Claims 7 and 10, Roos and Veronesi disclose all the limitations of Claim 1, however, Roos does not disclose a first impeller and second impeller.
Nevertheless, Veronesi discloses the at least one impeller includes a first impeller (17) and a second impeller (21); wherein the first impeller (17) is a water impeller configured to pump water  (Note that the phrase “water impeller configured to pump water” is an intended use limitations for the impeller that does not structurally distinguish over the prior art because it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987)) and having a shaft (19) from which a first subset of the plurality of blades (18) extend; and, wherein the second impeller (21) is an air impeller configured to pump air (Note that the phrase “air impeller configured to pump water” is an intended use limitations for the impeller that 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the impeller of Roos with the two-impeller configuration of Veronesi because two stage pumps (two impellers) are more efficient than single stage pumps (one impeller).

In Re Claim 19, the Figure 4 embodiment of Roos discloses A magnetic drive (paragraph [0064]: “magnetic coupler”), seal-less (there are no seals in the description of this embodiment in paragraph [0064]) axial pump (Abstract: “serving fluid pumping .. .. function(s)”), comprising: a cylindrical housing (2, 3, 4 and barrier 36) having an inlet (2 or entrance to 10) and an outlet (3); at least one impeller (5) mounted for rotation within the housing; and a magnetic drive having an inner magnet array (35) interior to the housing and coupled to the at least one impeller at an outermost radial extent of the at least one impeller (5) such that the inner magnetic array circumscribes the at least one impeller (35 extends radially past 5 and 9), and an outer magnet array (20) positioned exterior to the wall (36) of the housing; wherein the inner magnet array includes a plurality of magnets arranged in an annular configuration (paragraph [0061] 
However, Roos does not disclose that the at least one impeller includes a cylindrical shaft from which the plurality of blades extend, and that the shaft is hollow, and that there are more than four magnets.
Nevertheless, Figures 5 and 6 of Veronesi discloses two analogous impellers (17, 21) mounted for rotation within a housing (3); and an inner magnet array (195) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to substitute the impeller of Roos with the two-impeller configuration of Veronesi because two stage pumps (two impellers) are more efficient than single stage pumps (one impeller).
 
In Re Claim 20, Roos and Veronesi teaches all the limitations of Claim 19, although Roos does not teach a first impeller and a second impeller, however, Veronesi discloses the at least one impeller includes a first impeller (17) and a second impeller (21); wherein the first impeller is a water impeller (“water” is an intended use recitation that does not structurally distinguish over the prior art; It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987)) configured to pump water and having a shaft from which a plurality of blades extend; and wherein the second impeller is an air impeller (“air” is an intended use recitation that does not structurally distinguish over the prior art; It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987)) configured to pump air and having a shaft from which a plurality of blades extend (Column 4, Lines 19 – 55).

In Re Claim 21, Roos and Veronesi discloses all the limitations of Claim 1, and Roos further discloses that the housing (3, 4, 36) is selectively removable from the hollow core stator electric motor (13) (the magnetic drive (20, 35) is clearly a separate piece which is spaced from the hollow core electric motor (13) as shown in figure 3 which is the position where the housing is removed).

In Re Claim 22, Roos and Veronesi discloses all the limitations of Claim 1, and Roos further discloses a stator (17) which would have to induce a rotating magnetic field in order to drive the outer magnetic array (via magnets 20 and 35 as suggested in paragraph [0061]: “a rotor 20 consisting of permanent magnets which make impeller 5 rotate when electrical current is applied to windings 17”).  Therefore the hollow core stator of the electric motor is an induction motor with a stator (17), the stator configured to produce a rotating magnetic driving field configured to couple to the outer magnetic array (via magnets 30 and 35) (paragraph [0061] and Figure 4).

In Re Claim 25, Roos and Veronesi discloses all the limitations of Claim 1, and Roos further discloses that the pump is devoid of seals within the housing (there are clearly no seals either described or depicted by Roos.  In fact, paragraph [0004] of Roos considers seals to be a drawback and teaches away from seals).

In Re Claim 28, Roos and Veronesi discloses all the limitations of Claim 1, and Roos further discloses in Figure 4 that the inner and outer arrays (35 and 20) have the same length in the axial direction, therefore the outer magnet array is coextensive with the inner magnet array in an axial direction of pump.

In Re Claim 29, Roos and Veronesi discloses all the limitations of Claim 1, although Roos does not disclose more than four magnets, however, Veronesi discloses more than four magnets (195, see figures 5 and 6) (Column 9, Lines 5 – 10).

    PNG
    media_image1.png
    718
    846
    media_image1.png
    Greyscale

In Re Claim 30, Roos and Veronesi discloses all the limitations of Claim 1, and Roos further discloses that the circumference of a circle and extent of the plurality of magnets is better seen in Figure 3 of Roos reproduced and annotated above.  As shown, the plurality of magnets (20), combined, occupy a circumferential extent (annotated above) that is greater than a circumference of a circle (side view of circle is annotated above) circumscribing the plurality of blades (9).


Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Roos (PG Pub US 20070145751 A1) in view of Veronesi (US Patent 5,289,068 A) and further in view of Burrows (PG Pub US 20170055760 A1).
In Re Claims 23 and 24, Roos and Veronesi discloses all the limitations of Claim 1, however, they does not disclose a gas inlet as claimed.
Nevertheless, the Figure 1 embodiment of Burrows discloses a non-positive displacement pump (12, see paragraph [0012]), that has a gas inlet (for air, which is controlled by valve 126) and a liquid (water) inlet that is controlled by valve (46).  There is a first state as claimed when the gas (air) inlet is closed when only liquid (water) is pumped (paragraph [0093]).  There is a second state as claimed where the liquid (water) inlet is closed when only gas (air) is pumped (paragraph [0081] states that  Accordingly, the pump 12 stops displacing water and, instead, starts pumping air from the air line 124 exposed to atmosphere. As such, water no longer flows to the pump 12 from the reservoir 14).  There is third state as claimed during a purge where both gas (air) and liquid (water) are pumped (paragraph [0057] states that the pump 12 pumps pressurized air through the system 10 to purge any remaining water).  The pump is clearly capable of pumping air and water as stated in paragraph [0058] states that Preferably, the pump 12 can alternate between pumping air and/or water).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the housing of Roos / Veronesi to incorporate an gas inlet such that gas or liquid or a combination thereof can be drawn as taught by Burrows for the purpose of providing the ability to deliver two .


Response to Arguments
Applicant has argued on Page 9 of Applicant’s Response that “Applicant respectfully submits, however, that the Examiner has mischaracterized the teachings of Veronesi. In particular, despite the Examiner’s allegation that “the center of shaft 11 is a hollow space 16, therefore no component of the pump intersects its central axis,” Veronesi quite clearly shows that the bearing housing 27 includes a cone-shaped, removable rear cover 30 which a central axis intersects (see FIG. 1), as well as a semi- spherical end cap 71 which a central axis intersects (see FIGS. 1 and 4). Thus, Veronesi does not disclose, teach or suggest an impeller shaft that is hollow such that no component of the pump intersects a central axis about which the at least one impeller rotates, as required by independent claim 1”.
Examiner’s Response: First of all the removable rear cover (30) has a central hole (164), so there are no pump components in the central hole that can intersect a central axis.  Further, the rear cover (30) and end cap (71) are not part of the designated shaft (11).  Therefore the central axis of the shaft must end at the end of the shaft as illustrated below:

    PNG
    media_image2.png
    686
    736
    media_image2.png
    Greyscale

Annotated excerpt of Figure 4 of Veronesi
The examiner’s position is consistent with applicant’s specification, because applicant’s central axis must end at the end of the shaft as well.  Otherwise, it will intersect the tip of the hub of the stator vanes as illustrated below:

    PNG
    media_image3.png
    599
    970
    media_image3.png
    Greyscale

Annotated Figure 3 of Applicant’s specification
Note additionally that the claim does not state that the limitation must be met in the fully assembled state of the apparatus, therefore, if the end cap (71) were detached, no pump component would intersect the central axis even if the central axis was extended indefinitely in both directions.  Note also that omission of an element (end cap) and its function in combination where the remaining elements perform the same functions as before involves only routine skill in the art – In Re Karlson, 136 USPQ 184.

    PNG
    media_image4.png
    596
    872
    media_image4.png
    Greyscale

Annotated excerpt of Figure 4 of Veronesi
Finally, the end cap (71) is located outside the pump boundary/border of the pump as shown in annotated Figure 4 above, therefore all pump components within the designated boundary of the pump do not intersect the central axis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928.  The examiner can normally be reached on Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746